                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JASON LEVETTE WASHINGTON,                         Case No. 3:18-cv-06728-JD
                                                         Plaintiff,
                                   8
                                                                                              ORDER RE MOTION TO DISMISS
                                                   v.                                         AND RECUSAL REQUEST
                                   9

                                  10        R. MOORE, et al.,                                 Re: Dkt. Nos. 10, 34
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Pro se plaintiff, Jason Levette Washington, alleges that an October 15, 2018 arrest for

                                  14   trespassing at Fremont High School in Oakland and related events violated his constitutional

                                  15   rights. Dkt. No. 1. Defendants are the school’s principal, four Oakland Unified School District

                                  16   police officers (“OUSD defendants”), and Donnie Robinson, the owner of a company that towed

                                  17   plaintiff’s car after his arrest. The OUSD defendants filed a motion to dismiss under Rule

                                  18   12(b)(6). Dkt. No. 10. The Court found the motion suitable for decision on the papers pursuant to

                                  19   Civil Local Rule 7-1(b) and stayed the case pending further order. Dkt. No. 28. Washington

                                  20   subsequently filed an amended complaint, Dkt. No. 29, which defendants moved to strike, Dkt.

                                  21   No. 33. Washington has also filed a document styled as a “Peremptory Challenge of Judicial

                                  22   Officer,” which the Court construes as a recusal request. Dkt. No. 34. The original complaint is

                                  23   dismissed, the amended complaint is stricken, and the recusal request is denied.

                                  24   I.       MOTION TO DISMISS (DKT. NO. 10)
                                  25            Well-established standards govern the motion to dismiss. The complaint must provide “a

                                  26   short and plain statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ.

                                  27   P. 8(a)(2), including “enough facts to state a claim to relief that is plausible on its face,” Bell Atl.

                                  28   Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff
                                   1   pleads factual content that allows the court to draw the reasonable inference that the defendant is

                                   2   liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly,

                                   3   550 U.S. at 556). The plausibility analysis is “context-specific” and not only invites, but “requires

                                   4   the reviewing court to draw on its judicial experience and common sense.” Id. at 679. Review is

                                   5   limited to the “allegations contained in the pleadings, exhibits attached to the complaint, and

                                   6   matters properly subject to judicial notice.” Outdoor Media Grp., Inc. v. City of Beaumont, 506

                                   7   F.3d 895, 899-900 (9th Cir. 2007) (citation omitted). The Court liberally construes Washington’s

                                   8   pleadings as a pro se plaintiff. Hebbe v. Piler, 627 F.3d 338, 342 (9th Cir. 2010).

                                   9          Several of Washington’s claims under state criminal statutes are dismissed for lack of

                                  10   standing, with prejudice. Dkt. No. 1 (Counts 1-8, 64-66). “California law does not authorize

                                  11   private prosecutions.” People v. Eubanks, 14 Cal. 4th 580, 588 (1996). California Penal Code

                                  12   Sections 148.5 (false police report) and 242 (battery) provide no exception to this general rule.
Northern District of California
 United States District Court




                                  13          In contrast, California Penal Code Section 496, which criminalizes receipt of stolen

                                  14   property, and is asserted against defendant Robinson, authorizes a “person who been injured by a

                                  15   violation . . . [to] bring an action for three times the amount of actual damages, if any, sustained by

                                  16   the plaintiff, costs of suit, and reasonable attorney’s fees.” Cal. Pen. Code § 496(c). The case was

                                  17   stayed before Robinson’s responsive pleading was due, so the Court dismisses Claim 80, for

                                  18   receipt of stolen goods, and Claim 81, for deprivation of civil rights under 42 U.S.C. § 1983

                                  19   against Robinson, without prejudice. Dkt. Nos. 25, 28.

                                  20          The remaining claims against the OUSD defendants are also dismissed without prejudice.

                                  21   Washington’s Section 1983 claims require that he was deprived “of rights, privileges, or

                                  22   immunities secured by the Constitution or laws of the United States.” Pistor v. Garcia, 791 F.3d

                                  23   1104, 1114 (9th Cir. 2015) (citation omitted). In turn, a Section 1985 claim has as a prerequisite

                                  24   that “a plaintiff must first have a cognizable claim under [Section 1983].” Olsen v. Idaho State

                                  25   Bd. of Med., 363 F.3d 916, 930 (9th Cir. 2004). Accepting “the factual allegations of the

                                  26   complaint as true and constru[ing] them in the light most favorable to the plaintiff,” Washington

                                  27   has not stated a claim that his constitutional rights were violated. Interpipe Contracting, Inc. v.

                                  28   Becerra, 898 F.3d 879, 886-87 (9th Cir. 2018).
                                                                                         2
                                   1          The Constitution does not protect Washington’s conduct. The Court has already

                                   2   determined that “‘school speech’ is not analyzed under the traditional First Amendment

                                   3   framework. Rather, a school-specific framework applies” to balance “constitutional rights” and

                                   4   “the safety and well-being of . . . students.” Shen v. Albany Unified Sch. Dist., 17-cv-02478-JD,

                                   5   2017 WL 5890089, at *4 (N.D. Cal. Nov. 29, 2017) (quoting C.R. v. Eugene Sch. Dist., 4J, 835

                                   6   F.3d 1142, 1148 (9th Cir. 2016)). That special framework applies to religious speech, as at issue

                                   7   here. Peloza v. Capistrano Unified Sch. Dist., 37 F.3d 517, 522 (9th Cir. 1994). In addition, as

                                   8   the Supreme Court held in Employment Division v. Smith, 494 U.S. 872, 879 (1990), “the right of

                                   9   free exercise does not relieve an individual of the obligation to comply with a valid and neutral

                                  10   law of general applicability on the ground that the law proscribes (or prescribes) conduct that his

                                  11   religion prescribes (or proscribes).”

                                  12          Washington alleges that he played music at a high school and rewarded students “in the
Northern District of California
 United States District Court




                                  13   form of Capri Sun, Hershey Chocolate Milks, “Gushers” Skittles etc., for reading and retaining

                                  14   verses in the Word of God.” Dkt. No. 1 ¶¶ 15, 35. Washington also produced a police report as

                                  15   an exhibit to his complaint where the defendant principal described Washington as obstructing

                                  16   school entrances and reported that “Muslim students at Fremont High School felt offended.” Id.,

                                  17   Ex. A. Washington does not challenge California’s anti-trespassing laws as non-valid and non-

                                  18   neutral laws of general applicability. While his opposition to the motion to dismiss suggests that

                                  19   defendants’ actions were motivated by religious animus because food vendors were allowed on

                                  20   campus, this argument is unavailing. Washington does not contest that he interfered with the

                                  21   operations of the school, or contend that the food vendors were similarly disruptive.

                                  22   II.    REQUEST FOR RECUSAL (DKT. NO. 34)
                                  23          Plaintiff filed a document captioned as a “Peremptory Challenge of Judicial Officer,”

                                  24   which “requests case [sic] be reassigned to a United States District Judge subject to the authority

                                  25   of the United States Constitution.” Dkt. No. 34. The request is denied. Construed as a motion

                                  26   under 28 U.S.C. § 455, such requests are determined by the judge to whom the motion is directed.

                                  27   See 28 U.S.C. § 455(a); United States v. Tetra Tech EC, Inc., Case No. 13-cv-03835-JD, 2019 WL

                                  28   7938508, at *1 (N.D. Cal. Oct. 25, 2019). The standard for deciding recusal “is an objective one
                                                                                         3
                                   1   and asks ‘whether a reasonable person with knowledge of all the facts would conclude that the

                                   2   judge’s impartiality might reasonably be questioned.’” Nat’l Abortion Fed’n v. Ctr. for Med.

                                   3   Progress, 257 F. Supp. 3d 1084, 1089 (N.D. Cal. 2017), mandamus denied, In re: Ctr. for Med.

                                   4   Progress & Daleiden, Case No. 17-73313, Dkt. No. 17 (9th Cir. Apr. 30, 2018) (quoting United

                                   5   States v. Holland, 519 F.3d 909, 913-14 (9th Cir. 2008)). A Section 455 motion is evaluated in

                                   6   light of the traditional principle that a judge has “as strong a duty to sit when there is no legitimate

                                   7   reason to recuse as he does when the law and facts require.” Clemens v. U.S. Dist. Court for Cent.

                                   8   Dist. of Cal., 428 F.3d 1175, 1179 (9th Cir. 2005) (internal quotation omitted).

                                   9          Plaintiff’s request makes vague reference to “several deprivations and violations of judicial

                                  10   ethics during February 7th hearing as described in complaint [sic] filed with United States Appeals

                                  11   Court.” Id. This assertion could not lead any reasonable or thoughtful person to conclude that the

                                  12   Court has pre-judged the merits or lacks impartiality with respect to Washington’s claims, and is
Northern District of California
 United States District Court




                                  13   not supported by the record. The petition was denied by the Ninth Circuit, Dkt. No. 35, and the

                                  14   recusal request is denied.

                                  15                                              CONCLUSION

                                  16          Counts 1-8, 64-66 of the complaint are dismissed with prejudice. The remaining counts are

                                  17   dismissed without prejudice. The first amended complaint is stricken. At the case management

                                  18   conference, the Court stayed the case, specifying “no amended pleadings should be filed pending

                                  19   further direction from the Court.” Dkt. No. 28. The motion to strike, Dkt. No. 33, is terminated.

                                  20          Washington may file an amended complaint by April 6, 2020, if he so chooses. Failure to

                                  21   meet that deadline will result in dismissal with prejudice under Rule 41(b).

                                  22          IT IS SO ORDERED.

                                  23   Dated: March 6, 2020

                                  24

                                  25
                                                                                                      JAMES DONATO
                                  26                                                                  United States District Judge
                                  27

                                  28
                                                                                          4
